Per Curiam.
The instrument in question is in effect a negotiable promissory note.(a) We cannot sanction it as the basis of a right of recovery, without disregarding the provisions of the statute against the issue of a spurious and illegal currency. The case is within the principle of Safford v. Wyckoff, (1 Hill, 11,) and Smith & Warren v. Strong, (ante, p. 241.) The defendant must have judgment.
Ordered accordingly.

 In Ellis and wife v. Mason, (1 Eng. Jurist, 380, Am. ed. Halst. & Voorh.) an instrument in the following form was held to be a promissory note, and to require a stamp
“ 14 Feby. 1836.
John Mason—Borrowed of Mary Ann Mason, his. sister, the sum of fourteen pounds in cash, as per loan, in promise of payment of which I am truly thankful for, and shall never be forgotten by me.
John Mason, your affectionate brother. £14.”